PER CURIAM.
Andrew Johnston appeals his judgments and sentences for traveling to seduce, solicit, or entice a minor for sex in violation of section 847.0135(4)(a), Florida Statutes (2013), and using a computer to seduce, solicit, or entice a minor for sex in violation of section 847.0135(3)(a). He argues, among other things, that a conviction and sentence for both offenses violates the prohibition against double jeopardy. The State agrees, conceding error in view of the Florida Supreme Court’s recent holding in State v. Shelley, 176 So.3d 914 (Fla.2015). See also Sang Youn Kim v. State, 154 So.3d 1168 (Fla. 2d DCA 2015). We therefore affirm the section 847.0135(4)(a), traveling conviction and sentence, but vacate the lesser, section 847.0135(3)(a), soliciting conviction and sentence. See Shelley, 176 So.3d at 919. We have considered and reject all other arguments raised by Mr. Johnston.
AFFIRMED IN PART AND VACATED IN PART.
THOMAS, OSTERHAUS, and KELSEY, JJ., concur.